The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 1-20 have been rejected.
Novel Subject Matter
The claims recite novel subject matter but are rejected as being indefinite.  Within each claim as a whole the examiner deems the novel limitation to be removing one or more artifacts associated with the containerized workload from the first node.  The closest prior art is considered to be Aluboyina which teaches a Kubernetes orchestrator which detects failure of a node and generates a new pod specification based on an application manifest for a new container having a same state as the former container, or Abdollahi Vayghan which teaches a Kubernetes system including a state controller that detects failed pods, possibly due to node failure, and reassigns a state of a failed pod to a healthy pod.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 10 recites the limitation "the containerized workload".  This limitation has unclear antecedent basis.  This may be referring to "at least one containerized workload" from line 4, in which case "at least one" should be stated, or it may refer to "a subsequent containerized workload" from lines 7-8.
Claim 1 lines 11-12 recite the limitation "the containerized workload".  This limitation has unclear antecedent basis.  This may be referring to "at least one containerized workload" from line 4, in which case "at least one" should be stated, or it may refer to "a subsequent containerized workload" from lines 7-8.
Claim 1 line 15 recites the limitation "the containerized workload".  This is a bit unclear because the claim recites "at least one containerized workload", "a subsequent containerized workload" and also "a replacement containerized workload".  It is unclear which containerized workload is being referenced.Claim 9 line 1 recites the limitation "the steps". This limitation lacks antecedent basis.  
Claim 10 line 1 recites the limitation "the steps". This limitation lacks antecedent basis.
Claim 11 line 8 recites the limitation "the containerized workload".  This limitation has unclear antecedent basis.  This may be referring to "at least one containerized workload" recited earlier, in which case "at least one" should be stated, or it may refer to "a subsequent containerized workload".Claim 11 lines 9-10 recite the limitation "the containerized workload".  This limitation has unclear antecedent basis.  This may be referring to "at least one containerized workload" recited earlier, in which case "at least one" should be stated, or it may refer to "a subsequent containerized workload".Claim 11 line 13 recites the limitation "the containerized workload".  This limitation has unclear antecedent basis.  This may be referring to "at least one containerized workload" recited earlier, in which case "at least one" should be stated, or it may refer to "a subsequent containerized workload".Claim 18 line 3 recites the limitation "the at least one processing platform".  This limitation lacks antecedent basis.
Claim 18 line 11 recites the limitation "the containerized workload".  This limitation has unclear antecedent basis.  This may be referring to "at least one containerized workload" recited earlier, in which case "at least one" should be stated, or it may refer to "a subsequent containerized workload".Claim 18 lines 12-13 recite the limitation "the containerized workload".  This limitation has unclear antecedent basis.  This may be referring to "at least one containerized workload" recited earlier, in which case "at least one" should be stated, or it may refer to "a subsequent containerized workload".Claim 18 line 16 recites the limitation "the containerized workload".  This limitation has unclear antecedent basis.  This may be referring to "at least one containerized workload" recited earlier, in which case "at least one" should be stated, or it may refer to "a subsequent containerized workload".


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abadi teaches a cluster system in which worker nodes may be detected as failed and subsequently blacklisted such that no further tasks are assigned to the failed node.  Banyai teaches determining that a node is non-operational and updating marking of a routing information base such that traffic is not sent to the failed node; if the node recovers its non-operational marking is removed.  Bono teaches node failover in a container-based execution environment, though not a Kubernetes environment.  Wang teaches determining pods associated with a failed node and performing pod rescheduling to restart each associated pod.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note that all agendas or related documents that Applicant would like reviewed should be sent at least one full business day (i.e. 24 hours not including weekends or holidays) before the interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114